Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered December 15, 2003, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Giacobbe, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the defendant possessed an operable weapon (see People v Cavines, 70 NY2d 882 [1987]; People v Harris, 305 AD2d 614 [2003]; People v Konikov, 297 AD2d 824 [2002]; People v Lugo, 161 AD2d 122 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit (see People v Mitchell, 39 NY2d 173 [1976]). H. Miller, J.P., Goldstein, Luciano and Covello, JJ., concur.